Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in vacating the determination denying petitioner parole release and directing the Parole Board to reconsider petitioner’s parole eligibility. Upon our review of the record, we conclude that the Parole Board complied with the requirements of Executive Law § 259-i (2) (c) (A) in denying petitioner parole release (cf., Matter of King v *931New York State Div. of Parole, 83 NY2d 788, 791). It is well settled that, “[i]f the [Parole] Board complies with the procedures set forth in Executive Law § 259-i, its discretionary determinations are not subject to review unless there has been a showing of ‘irrationality bordering on impropriety’ ” (Matter of Zane v Travis, 231 AD2d 848, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77; see, Executive Law § 259-i [5]). Petitioner made no such showing. (Appeal from Judgment of Supreme Court, Erie County, Sconiers, J.— CPLR art 78.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.